Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ preliminary amendment filed on 2/14/2022 in which claims 1-24, 27, 45, 47 and 48 are cancelled and claims 25, 28-30, 32-34, 36-40, 44 and 46 are amended to change the scope and breadth of the claims.  No claims are newly added. 
Claims 25, 26, 28-44 and 46 are pending in the instant application and are examined on the merits herein.
	Priority
The application is a continuation of application 16/425237, now US 11,084801, filed on 5/29/2019, which claims benefit to provisional application US 62/677498 filed on 5/29/2018.
Information Disclosure Statement
The information disclosure statement (IDS) dated 2/14/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25, 26, 28-44 and 46 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 and its’ dependent claims, are indefinite for reciting structural limitations in unclear functional terms. Specifically, the use of the phrases “linking group” and “triggering group” render the claims indefinite. As per MPEP 2173.05(g), a claim term is functional when it is “defined by what it does rather than what it is” and that there three factors to be considered to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.  Considering pp. 32-41 of the instant specification, there is a detailed description of non-limiting embodiments that are envisioned as linking groups that fall within the scope of “linking group” as described in claim 25. Considering pp. 28-32 of the instant specification, there is a detailed description of non-limiting embodiments that are envisioned as triggering groups that fall within the scope of “triggering group” as described in claim 25. However, the description of linking groups or triggering groups, in the instant specification, does not provide any guidance what structures are excluded. Since claim 25 describes a “linking group” as any group that is capable of promoting cleavage of the bond between L1 and either Z1, A1 or A2, or describes “triggering group” as any group capable of, upon activation (wherein what constitutes activation is not defined), reacting with SO2 causing displacement of either Z1, A1 or A2, there are numerous group that possess these functional capabilities that are not explicitly disclosed on pp. 28-41, Hence, the claim language is ambiguous because it does not provide a clear cut indication of claim scope, it does not set forth a well-defined boundary and one of ordinary skill in the art would not know what groups are fully encompassed by the instant claims, even in light of the instant specification.
Claim 25 and its’ dependent claims, are further indefinite with respect to the definition of “Y1”. The phrase “such that the N, O, or S atom is attached to TG if y is 1” results in the metes and bounds of the claim being unclear because “y” is defined as an integer from 1-10. So, how the claimed “Y1” group is structured when “y” is any integer from 2-10 is ill-defined.
Claim 34 and its’ dependent claims, are indefinite for reciting structural limitations in unclear functional terms. Specifically, the use of the phrases “linking group” and “cell-binding agent” render the claims indefinite. Considering pp. 32-41 of the instant specification, there is a detailed description of non-limiting embodiments that are envisioned as linking groups that fall within the scope of “linking group” as described in claim 25. However, the description of linking groups, in the instant specification, does not provide any guidance what structures are excluded. Hence, the claim language is ambiguous because it does not provide a clear cut indication of claim scope, it does not set forth a well-defined boundary and one of ordinary skill in the art would not know what groups are fully encompassed by the instant claims, even in light of the instant specification. Based on the instant description on p. 41, “cell-binding agent (CB)” and “targeting moiety” are considered synonymous, and will be interpreted as synonymous. Moreover, the instant description at p. 41, Ln. 16-23 states that a “targeting moiety is any molecular recognition element, which can undergo a specific interaction with at least one other molecular through, e.g., noncovalent bonding such as hydrogen bonding, metal coordination, hydrophobic forces, van der Waals forces, interactions, halogen bonding, electrostatic, and/or electromagnetic effects.” As per MPEP 2173.05(g), a claim term is functional when it is “defined by what it does rather than what it is” and that there three factors to be considered to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.  With respect to “cell-binding agent”, due to the complete lack of description on what structures would be considered a “cell-binding agent”, the instant disclosure fails all three factors, wherein there is no clear cut indication of claimed scope, the language in the disclosure does not set forth well-defined boundaries and one of ordinary skill would not know what structures are encompassed by the claim. With respect, to “cell-binding agent” and “targeting moiety”, because they are interpreted as synonymous, the definition of “targeting moiety” is controlling. The definition of “targeting moiety” is of such substantial breadth as to be meaningless because it encompasses every kind of chemical interaction and thus encompasses every type of chemical moiety known. Hence, one of ordinary skill has no idea how to determine what moieties among all of existence would satisfy the “targeting” function of the instant claims.
Claim 38 is further indefinite because several variables are undefined. The recited variables “Y3”, “Y4” and “X3” have no definition, hence their structure is unclear. Moreover, variables “Wb1”, “Y1” and “Y2” are defined but are not recited as part of the “LG” structure, so their presence adds nothing to the claim.
Claim 39 is further indefinite because several variables are undefined. The recited variables qq, a,  *, **, s’ , L4, Z’’ and X’’’  have no definition, hence their structure is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25, 26, 28-44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Bioconj. Chem., 1/25/2018, IDS) or in the alternative over Jackson et al. (WO 2019/043417, filed on 9/4/2018, IDS), or in the alternative over Howard et al. (US 9,399,073; 2016, IDS), or in the alternative over Zhang et al. (US 9,676,794; 2017, IDS), or in the alternative over Mao et al. (WO 2018/175994, filed on 3/23/2018, IDS), or in the alternative over Jununtula et al. (WO 2018/053552, pub. 3/22/2018, filed 9/19/2017, IDS), further in view of Winters et al. (US 2017/0029490, IDS).
 Zhang et al. (Bioconj. Chem.) discloses the following compound, and a conjugate thereof, wherein the conjugate comprises a cleavable linker and an antibody cell-targeting agent: (Abstract, Figure 1 and Figure 2 (i.e. P5, LD5 and ADC5))

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Zhang et al. (Bioconj. Chem.) also discloses that the conjugates were formulated into a composition comprising a buffer, sucrose and polysorbate 20, which one of ordinary skill in the art would recognize as a composition comprising a pharmaceutically acceptable carrier. (p. 273, Col. 2) Zhang et al. further discloses that antibody drug conjugates of the types disclosed are known in the art for treating cancer and that the specific ADC5 conjugate showed potent cancer cell killing activity. (p. 267; Tables 1 and 2)
--------------------
Jackson et al. discloses the following compounds, wherein the variables are as defined in claim 1 of Jackson, as well as pharmaceutical compositions and antibody drug conjugates thereof, wherein the conjugate comprises a cleavable linking group and an antibody targeting group selected to bind to a cell surface receptor, and methods of treating cancer by administering said compounds, compositions or conjugates: (Abstract; Claims 1-19, pp. 6, 80-82)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Jackson also exemplifies numerous compounds within the scope of Formula (I) or Formula (II) above, specifically compounds PDD-Aryl dimer, SGD-1882, 18, 20, 22, 24, 26, 34, 42, 50, 58, 60, 68, 76 and 87, which anticipate the instant claims. (pp. 160-174)
----------------
Howard et al. discloses the following compounds, wherein the variables are as defined in claim 1 of Howard, as well as pharmaceutical compositions and antibody drug conjugates thereof, wherein the conjugate comprises a cleavable linking group and an antibody targeting group selected to bind to a cell surface receptor, and methods of treating cancer by administering said compounds, compositions or conjugates: (Claims 1-17)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Howard also exemplifies numerous compounds and conjugates within the scope of the above formula, specifically compounds S2, S3, S5, S7, S9, S10, 3, 4, 16a-e, 20a-e and 21a-e, which anticipate the instant claims. (Cols. 49-51, 61, 63, 71 and 77)
------------------
Zhang et al. (‘794) discloses the following compounds, wherein the variables are as defined in Cols. 4-6 of Zhang, as well as pharmaceutical compositions and antibody drug conjugates thereof, wherein the conjugate comprises a cleavable linking group and an antibody targeting group selected to bind to a cell surface receptor, and methods of treating cancer by administering said compounds, compositions or conjugates: (Claims 1-17)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Zhang ‘794 also exemplifies numerous compounds and conjugates within the scope of the above formula, specifically compounds IIa-01 thru IIa-22, IIb-01 thru IIb-03, IIc-01, IIIa-01 thru IIIa-08, IIIc-01 thru IIIc-08, which anticipate the instant claims. (Cols. 17-24, 25-28, 46-52, 60-66)
----------------
Mao et al. discloses ligand drug conjugates (LDC) with the formula VID wherein the variables are as defined in ¶0109-0120 of Mao, further wherein “D” is disclosed as formula X, with the variables as defined in ¶0495-0501, further wherein the glucuronide group is a cleavable group and “S” is a self-immolating group.

 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Mao et al. exemplifies the following compound and ligand drug conjugate thereof: (Example 2)

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    188
    380
    media_image8.png
    Greyscale

Mao et al. also discloses that the LDC may specifically be an antibody drug conjugate (ADC) as shown in ¶0636, wherein said ADC specifically bins to a mammalian cell surface receptor. Mao et al. further discloses a method of treating a hematological malignancy by administering the disclosed LDCs. (¶0652)
---------------------
Jununtula et al. discloses the following compounds, wherein the variables are as defined in claim 1 of Jununtula, as well as pharmaceutical compositions and antibody drug conjugates thereof, wherein the conjugate comprises a cleavable linking group and an antibody targeting group selected to bind to a cell surface cancer marker, and methods of treating cancer by administering said compounds, compositions or conjugates: (Abstract; Claims 1-9, 13-23, 28-42, 45-49, 52-54, 56-65 and 68-71)

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Jununtula also exemplifies numerous compounds within the scope of Formula (III) above, specifically compounds CLT-D201, CLT-D501, CLT-D601, CLT-D211, CLT-D241, CLT-D253 and CLT-D212, which anticipate the instant claims. (pp. 109, 113, 120 and 138-142)
----------------

None of the above cited prior art teaches a benzodiazepine compound, or conjugate thereof, bearing the instantly claimed functional group containing the –S(O)2- moiety.

Winters et al. discloses sulfonamide-containing linkage systems for release of payload compounds from an attached targeting moiety in drug conjugates. The conjugates have the formula (I) of [(P)-(L)]m(T), wherein (P) is a payload compound, (L) is a linker, (T) is a targeting moiety and m is an integer from 1- to 10. Also provided are pharmaceutical compositions comprising such conjugates and there use in treating numerous types of cancer, via the targeting moiety binding to cancer cells. (Abstract, ¶0363, 0364) More specifically, Winters teaches that the “R” group the sulfonamide linkage system of formula XXI (¶0064, see below), wherein the (L) or (L3) moiety can be any disclosed in ¶0366-0396, including (L) groups bearing substituents such as hydrazine, nitrobenzyl, glucosides, maleamide or self-immolative groups (e.g. p-aminobenzylcarbamoyl), (which meet the instant limitation of a “triggering group” or “TG”), and the (T) moiety can be any of those disclosed in ¶0340-0365, including monoclonal antibodies. Winters also discloses that a linking group may be based on click chemistry. (¶0372) 

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Winters also discloses that the (L)-(T) group may have the structure (III) below: (¶0143-0151)

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, wherein each AA is independently an amino acid, wherein x is an integer from 0 to 25, wherein (L') is the remaining portion (if any) of linker (L), wherein (T) is the targeting moiety, and wherein (AA)1-(AA)x taken together comprises an amino acid sequence capable of facilitating enzymatic cleavage of the junction peptide bond. 
Winters teaches that, with respect to functioning as a payload compound (P), any compound that is functional as an amide (as in formula (IV) or as a compound containing an N-acyl sulfonamide-(R)-NH2 group (as in formula (V)) could be delivered to a target cell or tissue using the present conjugate technology. Any precursor compounds that can be used (directly, or following appropriate modification) to produce amides of formula (IV) or N-acyl sulfonamide(R)-NH2 compounds of formula (V) find use in the invention…The route of synthesis and the particular reactants used to produce conjugates of formula (I) are not limiting… Suitable payload compounds (P) that may be advantageously delivered by way of compositions of the invention to targeted locations include, e.g., antibiotics, diagnostic agents ( e.g. detectable labels), anti-inflammatory agents, anti-viral agents, cytotoxic agents, and anti-cancer drugs. (¶0399-0400)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that any of the benzodiazepine compounds disclosed by Zhang et al. (Bioconj. Chem.)/Jackson et al./Howard et al./Zhang et al. (‘794)/Mao et al./Jununtula et al. could be modified to use the linkage system of Winters as a functionally equivalent alternative to the linker groups used, with the common goal of tethering the active agent to a cell specific targeting agent, (i.e. an antibody), to achieve the additional common goal of treating cancer by targeted delivery of an active agent to a particular cell population, by using a linker that is cleavable in vivo. Indeed, Zhang ‘794 instructs that on benzodiazepine derivative there are three different modes of attachment of the linker, as shown below: (Col. 41)

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Attachment mode (a) and (c)/(c’) are representative of the scope of instant claim 25. One of ordinary skill in the art would have a reasonable assurance of success that the compounds in the above references could be modified using the linkage system of Winters because Winters teaches that any compound that is functional as an amide (as in formula (IV) or as a compound containing an N-acyl sulfonamide-(R)-NH2 group (as in formula (V)) could be delivered to a target cell or tissue using the present conjugate technology and the route of synthesis and the particular reactants used to produce conjugates of formula (I) are not limiting.
There is nothing in the instant claims which distinguishes the broadly defined benzodiazepine core from those disclosed in the cited primary references, further there is nothing in the instant claims which distinguishes the broadly defined sulfonyl containing group from the broadly defined sulfonyl containing group of Winters. Indeed, the sulfonyl containing group of Winters is specifically broadly defined because it allows for numerous obvious modifications to be made, provided the sulfonyl containing group as a whole accomplishes the desired function of releasing a payload compound after binding of the conjugated targeting group to the desired target in vivo/in vitro. The position of the Office is that: i) instant claims 25 encompasses core benzodiazepine structures that are well known in the prior art, as per the cited primary reference above; ii) the addition of a group comprising a linker at multiple positions in the benzodiazepine core is known as per Zhang ‘794 and iii) the use of a self-immolating, sulfonyl containing, linker comprising a targeting group, which is encompassed by the broadly defined instant claims, is known in the prior art, specifically for treating cancer, as per Winters. Hence, the instant claims are an obvious modification of the prior art by taking a known core structure, derivatizing said core at known positions, with a known linker group comprising a targeting group, and that one of ordinary skill in the art would have a reasonable assurance that combing these known elements in predictable ways, would yield a predictably successful product. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 34-44 and 46 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5, 7-11, 13-15 and 18-20 of copending application US 16/628482.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The claims of ‘482 exemplify benzodiazepine derivatives as the active agent (Q) in the conjugate of formula of (I’), hence the instant claims and those of ‘482 are of obvious overlapping scope.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 25, 26, 28-44 and 46 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5, 12, 14, 15, 18-20, 22, 24, 42 and 53 of copending application US 17/419435.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The claims of ‘435 exemplify benzodiazepine derivatives as the active agent (Q) in the compound of formula of (I’), hence the instant claims and those of ‘435 are of obvious overlapping scope.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 25, 26, 28-44 and 46 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 30, 31, 32, 34, 39-43, 45, 46, 54 and 65 of copending application US 17/419030.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The claims of ‘030 exemplify benzodiazepine derivatives as the active agent (Q) in the compound of formula of (I’), hence the instant claims and those of ‘030 are of obvious overlapping scope.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 25, 26, 28-44 and 46 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 38, 47, 53, 55, 57 and 59 of copending application US 17/289545.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The benzodiazepine compounds and conjugates of ‘545 and those instantly claimed are of obvious overlapping scope.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



	

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/DALE R MILLER/           Primary Examiner, Art Unit 1623